DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
 
Status of Claims
	Claims 1, 3, 12-16 and 20 are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 13, delete “Tb ,” and replace with --Tb,--.

REASONS FOR ALLOWANCE
the closest prior art is considered to be Yang (US 8,758,723), which teaches N4 chelators conjugated to a targeting moiety, which may be tamoxifen.  The prior art does not teach or suggest wherein tamoxifen is joined with the chelator by a -CH2-CH2-CH2-O-CH2-CHOH- group, and in the -CH2-CH2-CH2-O-CH2-CHOH-, the left terminal -CH2 is directly joined to an ethylene of a triphenylethylene group in the non-steroidal tamoxifen, and the right terminal -CHOH- is joined to the chelator side.  It is noted that the instant specification describes that the hydroxyl group incorporated at the aliphatic spacers in chelator-tamoxifen conjugates to allow phosphorylation during diagnostic imaging with innovative tools to understand the dynamic changes in pathway-activated cell receptors leading to tissue degeneration, inflammatory, and proliferative disorders and to improve patient diagnosis, therapy and prognosis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618